Citation Nr: 0721819	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-04 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent, for benign positional vertigo, secondary to the 
service-connected disability hearing loss with tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to April 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision rendered by the 
Hartford Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA), which in part, granted service 
connection for vertigo and assigned an initial disability 
rating of 10 percent.  The veteran expressed disagreement 
with the evaluation assigned.

This case was remanded for additional procedural development 
in a Board decision dated in August 2006.  The requested 
development was completed.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the 
RO, including the most recent letter dated in August 2006.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006), Dingess/Hartman, 19 Vet. App. 473 (2006).

Subsequent to the appeal being forwarded to the Board, the 
veteran submitted additional evidence.  In a June 2007 
statement, the veteran's national service officer waived 
consideration of this evidence by the RO.  However, following 
evaluation of the newly submitted documents, it is the 
Board's opinion that additional questions were raised by this 
evidence that must be resolved before the Board's review.  

The veteran is service connected for benign positional 
vertigo associated with hearing and tinnitus, under 
Diagnostic Codes 6100-6204.  He is service connected for 
hearing loss with tinnitus under Diagnostic Codes 6100-6260.  
The Board is of the opinion that these ratings may be 
incorrect, and should be separated.  For example, the veteran 
is rated for hearing loss with tinnitus under codes 6100-
6260, and tinnitus is again paired with benign positional 
vertigo under codes 6100-6204, (which is, in fact, hearing 
loss (not tinnitus) and peripheral vestibular disorders).  It 
has been four years since the veteran underwent a 
comprehensive audiology examination, and reevaluation of his 
condition would not be unreasonable.  

Reference is made to the notation found after 38 C.F.R. 
§ 4.87, Diagnostic Code 6204:  "Objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable evaluation can be assigned 
under this code.  Hearing impairment or suppuration shall be 
separately rated and combined."  In the present case, the 
veteran's hearing loss and peripheral vestibular disorder 
appear to be rated as one entity, rather than separately.  
Likewise, his hearing loss and tinnitus are rated as one 
entity and not separately.  (see Note 1 after Diagnostic Code 
6260: "A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes".  

The veteran has submitted additional evidence.  He avers that 
he suffers from staggering and dizziness, and he has 
submitted lay statements from family and friends attesting to 
his occasional loss of balance.  However, it does not appear 
that the staggering and dizziness have been objectively 
observed by a medical specialist.  

In view of the foregoing, the case is remanded for the 
following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated the veteran for hearing 
loss, tinnitus and vertigo since July 
2003.  After the veteran has signed the 
appropriate releases, those records not 
already associated with the file should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
the veteran the opportunity to obtain and 
submit those records for VA review. 

3.  The veteran should be afforded a VA 
audiology and neurology examinations to 
determine the severity of the veteran's 
hearing loss, tinnitus and positional 
vertigo.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physicians for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the reports of the 
examiners. 

The following the audiology/ear 
examination, the examiner is to indicate 
whether a separate evaluation for 
tinnitus is supported by the evidence, or 
does the tinnitus support an evaluation 
under diagnostic code 6100?  Adequate 
reason and bases are to be provided to 
support the opinion given.

Following the neurology examination, the 
neurologist is to indicate whether the 
veteran suffers from:  
a)  dizziness and occasional 
staggering; or, 
b)  occasional dizziness.
Adequate reason and bases are to be 
provided to support the opinion given.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



